Citation Nr: 1727926	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  07-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease and degenerative joint disease, claimed as a neck condition.

2.  Entitlement to service connection for a thoracolumbar spine disorder, to include degenerative disc disease and osteoarthritis, claimed as a back condition.

3.  Entitlement to service connection for fibromyalgia. 

4.  Entitlement to service connection for a chest condition, to include gastroesophageal reflux disease (GERD) and a hiatal hernia.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal is now with the RO in St. Louis, Missouri.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal was remanded by the Board in November 2013 and October 2014 for additional development and is now ready for adjudication. 

The issues of entitlement to service connection for fibromyalgia and a chest condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder is not related to military service.

2.  The Veteran's thoracolumbar spine disorder is not related to military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder, to include degenerative disc disease and degenerative joint disease, claimed as a neck condition, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a thoracolumbar spine disorder, to include degenerative disc disease and osteoarthritis, claimed as a back condition, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records and VA examinations are associated with the claims file.  

This appeal was remanded by the Board in October 2014 in order to obtain additional relevant treatment records as well as VA examinations to address whether the Veteran's back and neck disorders are at least as likely as not related to military service.  The examiner was asked to specifically comment upon her in-service complaints as well as the significance of a 2006 bus accident. 

After the remand, VA obtained updated VA medical records.  Also, in July 2015, VA sent a letter to the Veteran requesting authorization to obtain private treatment records.  However, she did not provide authorization.  

In February 2016, she underwent VA examinations to determine the etiology of her neck and back disorders.  After noting the Veteran's respective diagnoses, the examiner opined that the spinal conditions were less likely than not related to service.  As explained below, the examiner reviewed the accurate history, considered lay statements, provided clinical findings and diagnoses, and explained the reasons for the conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There has thus been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is claiming entitlement to service connection for a neck condition, diagnosed as degenerative disc disease and degenerative joint disease of the cervical spine.  She is also claiming entitlement to service connection for a back condition, diagnosed as degenerative disc disease and osteoarthritis of the thoracolumbar spine.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Certain chronic diseases, including osteoarthritis, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Based on the evidence as detailed below, entitlement to service connection for cervical and thoracolumbar spine disorders is not warranted.  First, the Board notes that service treatment records, with a single exception, reflect no complaints of neck and back pain.  In the single exception in November 1979, a medical provider noted lower back pain; however, the medical provider described only hip pain.  On the July 1980 separation examination, the spine and other parts of the musculoskeletal system were specifically noted to be normal.  There does not appear to be a contemporaneous report of medical history, but the examiner indicated that there was no significant interval history.  The summary of defects and diagnoses was blank, indicating that no such defects or diagnoses were indicated on examination or reported.

Moreover, the post-service evidence does not reflect symptoms related to a neck and back disorder for many years after the Veteran left active duty service.  Post-service evidence does not reflect symptoms related to neck or back pain until the Veteran reported neck pain in September 1999, approximately 19 years after service.  The physician ordered x-rays and an MRI of her spine, but only found minimal bulging C5-C6 with a possible pinched nerve.  Both the Veteran and the physician attributed the neck pain to a January 1998 fall.

The above evidence tends to show a lack of a neck or back disorder during service, within the one year presumptive period, or for many years thereafter.  In this regard, the Board must also consider the Veteran's statements, which are competent as to the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  For the following reasons, however, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  A review of the medical records reveals inconsistent statements made to medical providers about the history of her neck and back symptoms.  When providing a history of her neck pain, she stated that the pain developed after a 1995 fall in a walkway where she landed on her back and hit her head.  She reported having intermittent pain at first, but developing constant pain after another fall, ostensibly the January 1998 fall.  Additionally, she reported that her symptoms were further aggravated after a motor vehicle accident in early 2006.  During her April 2014 VA examination, she stated that she was first treated for cervical spine issues in 2002, which was 22 years after service.  With regard to her thoracolumbar spine, she reported "breaking" her back in June 2013 due to a fall after fainting.  Thus, to the extent that the Veteran has indicated that she has had continuity of back and neck symptomatology, the Board finds that the normal separation examination and contemporaneous report of lack of symptoms at separation are more probative than the Veteran's later statements made during the course of an appeal from the denial of compensation benefits.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  When combined with the above noted inconsistent statements as to the onset of back and neck pain, the Board finds the Veteran's statements indicating continuity of symptomatology not to be credible.


Next, service connection may also be granted when the evidence establishes a medical nexus between the Veteran's claimed disorders and either her active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence is against such a nexus.

First, there are no treatment records reflecting that the Veteran's spine disorders are related to active duty, nor has any physician indicated that such a relationship exists.  Multiple physicians and VA examiners have found that her cervical and lumbar spine disorders are unrelated to military service.  A physician in September 1999 found that her neck pain was due to a chronic pain syndrome status post a January 1998 fall.  In March 2006, the chief of neurosurgery at the Loma Linda VA Medical Center noted only an 11 year history of neck pain that was aggravated after the Greyhound bus she was riding in was hit by another car.  As she was not being seen or treated for cervical and lumbar spine issues while in service, the April 2014 VA examiner found that she was without a nexus for her cervical and lumbar spine conditions and her military service.  Similarly, the February 2016 VA examiner opined that her cervical and lumbar spine conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no injury reported and no treatment for a neck or back condition in service.  The examiner also cited the Veteran's statements that her neck and back issues began after a post-service fall.  The examiner concluded that her spine conditions were due to her age, post-military fall, 2006 bus accident, obesity, and inactivity.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to substantial probative weight. See Nieves-Rodriguez, 22 Vet. App. at 304.

In adjudicating these claims, the Board has specifically considered the statements made by the Veteran relating her claimed disorders to service.  The Veteran has stated that her current disabilities are due to her falling off a step and striking her hip on a rock during service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the etiology of her back and neck disorders is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinions of the trained health care professionals who conducted the VA examinations to be of greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the Board finds that the weight of the competent evidence does not reflect a nexus between the Veteran's spine disorders and her military service.  In reaching the above conclusion, the Board also considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable in this case.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a cervical spine disorder, to include degenerative disc disease and degenerative joint disease, claimed as a neck condition, is denied.

Service connection for a thoracolumbar spine disorder, to include degenerative disc disease and osteoarthritis, claimed as a back condition, is denied.


REMAND

The Veteran seeks entitlement to service connection for fibromyalgia and a chest condition.  She has previously been diagnosed with fibromyalgia, gastroesophageal reflux disease (GERD), and a hiatal hernia. 

With regard to her fibromyalgia, the April 2014 VA examiner found that the Veteran was without history for evaluation, treatment, diagnosis or chronicity of symptoms for fibromyalgia during military service. The examiner also found that she currently does not meet the diagnostic criteria for fibromyalgia.  Therefore, the examiner opined that there was no nexus between fibromyalgia and military service.  

In a February 2016 VA examination report, the examiner indicated that the Veteran did not and has never had fibromyalgia.  However, the examiner also wrote that the Veteran required continuous medication to control her fibromyalgia symptoms and that her fibromyalgia did in fact impact her ability to work.  The examiner opined that her claimed condition was less likely than not incurred in or caused by military service.  There were no distinct symptoms, diagnosis, or treatment for the condition while in the military.  The examiner concluded that at the present time, she does not carry this diagnosis nor is she being treated by her primary care provider for fibromyalgia.  

Even though her fibromyalgia may not be present currently, service connection may be warranted nonetheless if they were present at any point during the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's medical record contains numerous entries regarding fibromyalgia.  In February 2005, a physician noted that her primary care provider at Loma Linda VA Medical Center had diagnosed her with fibromyalgia.  Multiple physicians noted her fibromyalgia diagnosis and treated for it.  Finally, one of the impairments that led to her grant of disability benefits through the Social Security Administration (SSA) was fibromyalgia.  VA acknowledged SSA's grant of disability benefits in its March 2009 Supplemental Statement of the Case.  Thus, a remand is warranted to determine whether fibromyalgia at any point during the pendency of the claim which was filed in October 2004 is related to the Veteran's military service.

With regard to her claimed chest condition, the Veteran has a diagnosis of GERD and a hiatal hernia.  The October 2015 VA examiner opined that it was less likely than not that her conditions were incurred in or caused by military service.  The examiner stated that the Veteran was diagnosed in 2005 with both a hiatal hernia and GERD, neither of which is caused by chest pain.  However, the question that VA needs answered is not whether her chest pain caused these conditions, but rather whether these conditions, which may have manifested as chest pain, are more likely than not related to her military service.  

As a result of the above noted deficiencies and acknowledging the duty to assist the Veteran in developing her claims, a remand is therefore necessary in order to obtain addendum medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Loma Linda, California, since April 2016, as well as from any VA facility from which the Veteran has received treatment.

2.  Obtain an addendum opinion from the February 2016 VA examiner, if possible.  If the examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner should review pertinent documents in the Veteran's claims file. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

After a review of the claims file, the examiner should state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's fibromyalgia, t include any fibromyalgia diagnosed during the pendency of the claim, which was filed in October 2004, is etiologically related to the Veteran's service.

All opinions must be accompanied by an explanation.

3.  Obtain an addendum opinion from the October 2015 VA examiner, if possible.  If the examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner should review pertinent documents in the Veteran's claims file.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

After a review of the claims file, the examiner should state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's gastroesophageal reflux disease (GERD) and hiatal hernia are etiologically related to the Veteran's service.

All opinions must be accompanied by an explanation.

4.  Following any additional indicated development, review the claims file and adjudicate the Veteran's claims for service connection for fibromyalgia and a chest condition, diagnosed as GERD and a hiatal hernia.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


